DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 08/01/2022.  As directed by the amendment: claims 4, 10, 12, and 21-22 have been amended; claims 14-17 and 25 are cancelled; and no claims have been added. Thus, claims 1-13 and 18-24 are presently pending in this application.
Applicant’s amendments to claims 10, 12, and 22 have overcome Examiner’s objections and are thus withdrawn.
Applicant’s amendments to claims 4 and 21 have overcome Examiner’s rejections under 35 USC § 112 and are thus withdrawn.
Response to Arguments
Applicant's arguments filed 08/01/2022 have been considered and found to be persuasive in part.
Applicant argues on page 5 of arguments Examiner’s objection to claim 8 is incorrect and would alter the intended meaning of the claim. Applicant’s argument is considered persuasive and therefor the objection to claim 8 is withdrawn.
Applicant argues on page 5 “Applicant respectfully submits that the sanitation assembly recited in claim 13 is clear, and this feature is clearly disclosed in paragraph [0050] of the application as filed”. Examiner finds this argument persuasive that claim 13 term “sanitation assembly” is broad but definite. Therefor Examiner’s previous rejection under 35 USC § 112 of claim 13 is withdrawn.
Applicant argues on page 6 “Lazarus discloses a package 10 having several individual packages 90, 92, 94 for receiving and sealing……because the package 10 includes a plurality of these individual packages, each package including one item of the treatment kit, there is not a container having an inner volume in which the drug delivery container preparation assembly is at least partially disposed, as recited in claim 1”. Examiner does not find this argument persuasive. Claim 1 recites “A take-home drug delivery system comprising: a kit container defining an inner volume; a drug delivery container preparation assembly at least partially disposed within the inner volume of the kit container” (emphasis added). The claim, as currently written, does not limit the inner volume to a singular entity space as Applicant seams to argue. Examiner notes although claims are read in light of the specification limitation are not read into the claims from the specification. Examiner also notes Applicant’s specification para. 38 “The inner volume 104 of the kit container 102 may include any number of additional features to assist in safe transit of the components such as securement features (e.g., straps, tie-downs, etc.)”. One of ordinary skill in the art would reasonably consider sub-chambers (e.g. breaking the inner volume into multiple smaller inner volumes summing to the whole inner volume) in the inner volume to be a securement feature, as they limit the motion of the various components. Applicant further argues element 104 and element 32 are not at least partially within the inner volume. Examiner does not find this argument persuasive due to Lazarus et al. (US 4,128,173) col 7:35-45 “Although all the materials and apparatus can be placed in one package, it is regarded as most preferred to place the catheter 12, wire guide 14 and cannula 16 in a one half 10a, and the drape 32, sponges 30, syringe 36 and needle 38, anesthetic 104, knife 40 and suture 80 and needle 81 in a second half 10b of package 10. The two halves 10a, 10b are each separately sealed and openable and separable from each other by tearing along a perforation indicated by the broken line 130”. Non-Final OA dated 05/09/2022 page 4, “a kit container defining an inner volume (Fig. 1 element 10, col 7:1-15 “Assembling all such material in a prepositioned kit or package is regarded as most useful as it avoids the delay and potential disaster that results when it is discovered that one or more items are not instantly available.”)”. Element 10 contains sub-components 10A and 10B and is considered to be a kit container that is separable into 2 portions, wherein the inner volume as claimed is made up by the various sub-chambers. These sub-chambers housing the various sub-components of the drug delivery container preparation. Thus, meeting the claim limitation as described in the Non-Final OA dated 05/09/2022. For these reasons Applicant’s argument is not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al. (US 4,128,173) in view of Gouping (CN 101172076).
In regards to claim 1:
A take-home drug delivery system comprising: a kit container defining an inner volume (Fig. 1 element 10, col 7:1-15 “Assembling all such material in a prepositioned kit or package is regarded as most useful as it avoids the delay and potential disaster that results when it is discovered that one or more items are not instantly available.”); a drug delivery container preparation assembly at least partially disposed within the inner volume of the kit container (Fig. 1 element 104), the drug delivery container preparation assembly including at least the following components: a drug delivery container (Fig. 1 element 104), a drug vial containing a drug to be administered (Col 7:25-35 “a local anesthetic 104”), a tubing set (See annotated Fig. 7 below); and a sterile drape at least partially disposed within the inner volume of the kit container (Fig. 1 element 32), the sterile drape including a placement legend illustrated thereon (The sterile drape merely serves as a support for the printed mater and no functional relationship exists. Specifically the drug delivery kit functions independently of the printed matter and the printed matter has no functional relationship with the drug delivery kit. Examiner gives no patentable weight to the printed matter as claimed).

    PNG
    media_image1.png
    341
    426
    media_image1.png
    Greyscale


Lazarus does not appear to explicitly teach the mount as claimed. Gouping teaches, a drug delivery container mounting apparatus (Fig. 2 element 2, Applicant provided foreign reference page 2 “portable transfusion bracket”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the kit taught by Lazarus to include a portable infusion bracket and infusion bottle as taught by Gouping. This would have been motivated by Lazarus (col 7:1-15 “To facilitate speed and in turn diagnosis it has been found to be particularly useful to have all the necessary apparatus prepositioned in a readily accessible and easy to use form. Assembling all such material in a prepositioned kit or package is regarded as most useful as it avoids the delay and potential disaster that results when it is discovered that one or more items are not instantly available.”). Adding the infusion bottle and bracket would reduce the time required to retrieve the required components should the practitioner need infusion thus improving the overall ability of the kit to provide diagnosis/treatment.
In regards to claim 2:
The take-home drug delivery system of claim 1, wherein the sterile drape comprises a film or sheet of sterile material (Fig. 1 element 32, Col 7:51-55 “It should be noted that all items and apparatus are to be sterilized and sterilly packaged in accordance with good medical practice and procedures known to those skilled in the art.”).
In regards to claim 3:
The take-home drug delivery system of claim 1, wherein the placement legend comprises a visual representation of relative locations for placing the components of the drug delivery container preparation assembly (The sterile drape merely serves as a support for the printed mater. The drug delivery kit functions independently of the printed matter and the printed matter has no functional relationship with the drug delivery kit in delivery of the components or subsequent use of the kit to deliver a drug. The drug delivery kit performs the function of delivering the components for drug delivery with or without the presence of the printed mater. Examiner gives no patentable weight to the printed matter as claimed.).
In regards to claim 4:
The take-home drug delivery system of claim 1, each including the placement legend illustrated thereon (The sterile drape merely serves as a support for the printed mater. The drug delivery kit functions independently of the printed matter and the printed matter has no functional relationship with the drug delivery kit in delivery of the components or subsequent use of the kit to deliver a drug. The drug delivery kit performs the function of delivering the components for drug delivery with or without the presence of the printed mater. Examiner gives no patentable weight to the printed matter as claimed.).
Lazarus discloses the claimed invention except for wherein the sterile drape comprises a plurality of sterile drapes. It would have been an obvious to one of ordinary skill in the art to include additional sterile drapes in the kit. This duplication of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(V)(b).
In regards to claim 5:
The take-home drug delivery system of claim 1, further comprising preparation and administrations instructions (The “preparation and administration instructions” and the drug delivery kit do not depend upon each other, and no functional relationships exists. See MPEP 2111.05(I)(B) “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals”. Examiner gives no patentable weight to the printed matter as claimed.).
In regards to claim 6:
The take-home drug delivery system of claim 5, wherein the preparation and administrations instructions are provided on the sterile drape or on a separate pamphlet in the kit container (The sterile drape merely serves as a support for the printed mater and does not have a functional relationship with the “preparation and administration instructions”. The “preparation and administration instructions” and the drug delivery kit do not depend upon each other, and no functional relationships exists. See MPEP 2111.05(I)(B) “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals”. Examiner gives no patentable weight to the printed matter as claimed.).

In regards to claim 7:
The take-home drug delivery system of claim 6, further comprising a machine readable code illustrated on the sterile drape and providing access to the preparation and administration instructions (The sterile drape merely serves as a support for the printed mater and does not have a functional relationship with the machine readable code. The machine readable code and the drug delivery kit do not depend upon each other, and no functional relationships exists. The machine readable code merely directs a user to another set of printed material that does not have a functional relationship drug delivery kit. See MPEP 2111.05(I)(B) “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals”. Examiner gives no patentable weight to the printed matter as claimed.).
In regards to claim 8:
The take-home drug delivery system of claim 1, taught by Lazarus in view of Gouping as described in parent claim above.
Lazarus does not appear to teach one of the additional components as claimed. Gouping teaches, wherein the drug delivery container preparation assembly further comprises at least one of: i) an elastomeric pump including a drug reservoir, ii) at least one of a saline bag or a bottle, and iii) a syringe, wherein the take-home drug delivery system further comprises a syringe driver. (Gouping teaches a bottle, see Applicant provided foreign reference, page 2 “infusion bottle”).
In regards to claim 11:
The take-home drug delivery system of claim 1, further comprising a drug vial adapter (Fig. 1 element 38) adapted to facilitate transfer of the drug contained in the drug vial to the drug delivery container (Considered fully capable of transferring drug from element 104 into element 36).
In regards to claim 12:
The take-home drug delivery system of claim 11, wherein the drug vial adapter comprises at least one of a closed system transfer device or a syringe and needle assembly (Fig. 1 element 38).
In regards to claim 13:
The take-home drug delivery system of claim 1, further comprising a sanitization assembly (Col 3:10-35 “is prepared by cleaning it with an antiseptic agent which is preferably contained in sponge 30”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al. (US 4,128,173) in view of Gouping (CN 101172076), further in view of Hadzic et al. (US 5,910,135).
In regards to claim 9:
The take-home drug delivery system of claim 1, taught by Lazarus in view of Gouping as described in parent claim above.
Lazarus does not appear to teach the pump preparation assembly as claimed. Hadzic teaches, further comprising a pump preparation assembly including at least one of a pump, a rate controller (Fig. 1 elements 60 and 70 col 6:26 “Flow control devices 60 and 70”), an inline drip chamber (Fig. 1 element 20), or a roller-clamp (Fig. 1 elements 60 and 70). Hadzic teaches a pump preparation assembly including inline drip chamber and flow controller in the form of a roller-clamp. Examiner notes as currently claimed the pump preparation assembly is considered to be at least one of the elements listed.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the kit taught by Lazarus to include the flow control devices taught by Hadzic. It would have been motivated by being able to control or stop flow into/out of the patient through the tubing set and catheter taught by Lazarus.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al. (US 4,128,173) in view of Gouping (CN 101172076), further in view of Paikoff et al. (US 4,523,679).
In regards to claim 10:
The take-home drug delivery system of claim 1, taught by Lazarus in view of Gouping as described in parent claim above.
Lazarus does not appear to teach the extender as claimed. Paikoff teaches, further comprising a PICC line extender (Fig. 1B element 19, col 5:1-20 “drug transfer means 19 comprising cannulas fitted with male and female tapered joints on either end,”. Considered to be a PICC line extender as it is a set of tubing with male and female tapered joints for extending tubing.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the kit taught by Lazarus to include the PICC line extender taught by Paikoff. This would have been motivated by giving the kit the ability to extend the tubing lines so the fluid receptacle/source could be moved away from the practitioner’s/users work space thus reducing potential errors.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al. (US 4,128,173).
In regards to claim 18:
A method for preparing a take-home drug delivery system, the method comprising: providing a kit container defining an inner volume (Fig. 1 element 10, col 7:1-15 “Assembling all such material in a prepositioned kit or package is regarded as most useful as it avoids the delay and potential disaster that results when it is discovered that one or more items are not instantly available.”); at least partially disposing a plurality of components of a desired drug delivery container preparation assembly within the inner volume of the kit container (Col 7:1-15), and at least partially disposing a sterile drape within the inner volume of the kit container (Fig. 1 element 32), the sterile drape including a placement legend illustrated thereon (The sterile drape merely serves as a support for the printed mater and no functional relationship exists. Specifically the drug delivery kit functions independently of the printed matter and the printed matter has no functional relationship with the drug delivery kit. Examiner gives no patentable weight to the printed matter as claimed).
Lazarus renders obvious, the desired drug delivery container assembly selected from a plurality of selectable drug delivery container preparation assemblies (Col 7:1-50 “To facilitate speed and in turn diagnosis it has been found to be particularly useful to have all the necessary apparatus prepositioned in a readily accessible and easy to use form. Assembling all such material in a prepositioned kit or package is regarded as most useful as it avoids the delay and potential disaster that results when it is discovered that one or more items are not instantly available”, “a preferred package is openable and sealed and contains the intravascular catheter 12, guide means 14 and elongated cannula 16 in their respective individual packages 90, 92 and 94” first option package 10A, “The package 10 may also contain other items used such as the body drape 32, sponges 30 with preparation solution impregnated, a surgical knife 40, a syringe 36 with needle 38, a local anesthetic 104 and a suture 80 and needle 81” second option package 10b, “Thus the materials for peritoneal fluid treatment are assembled into one kit ready for instant use. The package 10 can be unitarily stored and transported and separated into its halves 10a, 10b for ease of use,” demonstrates the options of the drug delivery container assembly selected by the user, options being 10a, 10b, or both).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to select the desired drug delivery container assembly from the plurality of selectable drug delivery assembly as rendered obvious by Lazarus. This would have been motivated by using the best combination for the task and reducing medical waste by not utilizing additional drug delivery container assembly’s that were not necessary at the time of use.
In regards to claim 19:
The method of claim 18, wherein the sterile drape comprises a film or sheet of sterile material (Fig. 1 element 32, Col 7:51-55 “It should be noted that all items and apparatus are to be sterilized and sterilly packaged in accordance with good medical practice and procedures known to those skilled in the art.”).
In regards to claim 20:
The method of claim 18, wherein the placement legend comprises a visual representation of relative locations for the components of the drug delivery container preparation assembly (The sterile drape merely serves as a support for the printed mater. The drug delivery kit functions independently of the printed matter and the printed matter has no functional relationship with the drug delivery kit in delivery of the components or subsequent use of the kit to deliver a drug. The drug delivery kit performs the function of delivering the components for drug delivery with or without the presence of the printed mater. Examiner gives no patentable weight to the printed matter as claimed.).
In regards to claim 21:
The method of claim 18, each including the placement legend illustrated thereon, (The sterile drape merely serves as a support for the printed mater. The drug delivery kit functions independently of the printed matter and the printed matter has no functional relationship with the drug delivery kit in delivery of the components or subsequent use of the kit to deliver a drug. The drug delivery kit performs the function of delivering the components for drug delivery with or without the presence of the printed mater. Examiner gives no patentable weight to the printed matter as claimed.).
Lazarus discloses the claimed invention except for wherein disposing the sterile drape within the inner volume of the kit container comprises disposing a plurality of sterile drapes, within the inner volume of the kit container. It would have been an obvious to one of ordinary skill in the art to include additional sterile drapes in the kit. This duplication of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(V)(b).
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al. (US 4,128,173) in view of Ostrander et al. (US 2014/0155827).
In regards to claim 22:
The method of claim 18, taught by Lazarus as described in parent claim above.
Lazarus does not appear to explicitly teach providing instructions as claimed. Ostrander teaches, comprising providing access to preparation and administrations instructions in the inner volume of the kit container (Fig. 1 element 165, abstract “The method includes reading an ID tag from the medicament device using a mobile device; automatically requesting instructions for using the medicament device based on the ID tag; and displaying a video to a user of the mobile device, the video providing instructions for using the medicament device in accordance with approved labeling of the medicament device.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the kit taught by Lazarus to include a QR code to instructions of the kit on the drape as taught by Ostrander. This would have been motivated by improving ease of use of the kit.
In regards to claim 23:
The method of claim 22, taught by Lazarus in view of Ostrander as described in parent claim above.
Lazarus does not appear to explicitly teach providing instructions as claimed. Ostrander teaches, wherein providing access to the preparation and administrations instructions comprises providing the preparation and administrations instructions on the sterile drape or on a separate pamphlet in the kit container (Fig. 1 element 165, abstract “The method includes reading an ID tag from the medicament device using a mobile device; automatically requesting instructions for using the medicament device based on the ID tag; and displaying a video to a user of the mobile device, the video providing instructions for using the medicament device in accordance with approved labeling of the medicament device.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the kit taught by Lazarus to include a QR code to instructions of the kit on the drape as taught by Ostrander. This would have been motivated by improving ease of use of the kit.

In regards to claim 24:
The method of claim 23, taught by Lazarus in view of Ostrander as described in parent claim above.
Lazarus does not appear to explicitly teach providing instructions as claimed. Ostrander teaches, wherein providing access to the preparation and administrations instructions comprises providing a machine readable code illustrated on the sterile drape, which directs a user to the preparation and administration instructions (Fig. 1 element 165, abstract “The method includes reading an ID tag from the medicament device using a mobile device; automatically requesting instructions for using the medicament device based on the ID tag; and displaying a video to a user of the mobile device, the video providing instructions for using the medicament device in accordance with approved labeling of the medicament device.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the kit taught by Lazarus to include a QR code to instructions of the kit on the drape as taught by Ostrander. This would have been motivated by improving ease of use of the kit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783